Citation Nr: 1420133	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome, right upper extremity.

2. Entitlement to service connection for carpal tunnel syndrome, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran requested a hearing at the RO with a Board member; however, he thereafter cancelled this request.  While his correspondence, if taken literally, indicates a desire to cancel the appeal, he referenced the date of his hearing in the communication and his representative later sought to advance the appeal on the docket, strongly suggesting that there was no intent to withdraw the appeal, only to cancel the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has carpal tunnel syndrome in his upper extremities currently and he reported years of typing in service putting strain on his arms.  The RO provided a VA examination in May 2008 but the examiner did not give an opinion as to whether the Veteran's current disabilities are related to service.  Another examination and opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's carpal tunnel syndrome.

2. Then, schedule the Veteran for a VA examination for his carpal tunnel syndrome and forward the claims file to the examiner to provide answers to the following:

a. Is the carpal tunnel syndrome in the Veteran's upper extremities at least as likely as not related to service, including years of typing reports?

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of onset, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



